Citation Nr: 1138938	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the disability rating for the Veteran's left ankle disorder from 10 to 20 percent.

A January 2010 RO letter informed the Veteran the Travel Board hearing he requested was scheduled for March 10, 2010, and he failed to report for the scheduled hearing.  There is no indication in the claims file that he submitted a timely request for the hearing to be rescheduled.  Hence, the Veteran's request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).  A March 2008 RO letter informed the Veteran the local hearing he requested was rescheduled for March 25, 2008.  He failed to appear for that hearing.

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

In the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009, the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  Social Security records reflect that disability benefits were denied and that denial was affirmed in March 2010.  It was concluded that his claim that he could not work due to sleep apnea, heart problems, hypertension, hearing loss, arthritis, weakness, fatigue, chest pain and depression was not established by the record.  In this case, the evidence does not suggest that the Veteran is unemployable due solely to his service-connected left ankle disability.  The matter of entitlement to TDIU is not currently before the Board.  


FINDING OF FACT

The veteran failed to report for a scheduled VA examination in November 2010 and offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 20 percent for a left ankle disorder is denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2011).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2011).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The Veteran's left ankle disorder is currently evaluated as 20 percent disabling.  DCs 5270 through 5274 rate disabilities of the ankle.  See 38 C.F.R. § 4.71a.  In the absence of ankylosis, 20 percent is the highest rating allowable.  Id.  

The November 2004 examination report notes the Veteran complained of constant daily pain, stiffness, swelling, fatigability, and lack of endurance.  Physical examination revealed no obvious deformity of the left ankle, and there was no significant swelling, erythema, or warmth.  Neither was there ankylosis present.  Range of motion (ROM) testing revealed normal plantar flexion of 0 to 45 degrees, see 38 C.F.R. § 4.71a, Plate II, but dorsiflexion was absent, even on attempts at passive dorsiflexion.  

Upon receipt of the examination report, the November 2004 rating decision granted an increase from 10 to 20 percent for marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.  The Board finds a higher rating was not met or approximated, as the examiner specifically noted the absence of ankylosis.  Ankylosis, by definition, implies the absence of ROM.  The rating criteria describe ankylosis as in plantar flexion, or in dorsiflexion at more than 10 degrees or with abduction, adduction, eversion, or inversion, deformity.  See 38 C.F.R. § 4.71a, DC 5270.  The objective findings on clinical examination showed the absence of dorsiflexion, but the Veteran's left ankle in fact manifested full plantar flexion.  Hence, the absence of ankylosis.  In light of the objective findings on examination, the preponderance of the evidence shows the Veteran's left ankle more nearly approximated a 20 percent rating as of the time of November 2004 examination.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5271.

In his several written submissions, to include his notice of disagreement and substantive appeal, the Veteran asserts the fact of his constant daily pain.  He specifically asserted the fact that his left ankle did not manifest dorsiflexion.  VA outpatient records note the Veteran's complaints of chronic ankle pain.  An August 2006 entry notes the Veteran's report that his joint pain had increased over the past 18 months.  An October 2006 entry, however, noted that examination revealed no obvious deformity of the extremities, the Veteran walked without a limp, and the neurological examination was normal.  A December 2006 entry notes the joints had full ROM.  

The February 2008 examination report reflects the Veteran reported daily pain and intermittent swelling.  Physical examination revealed tenderness to palpation anteriorly and medially, and a mild amount of swelling compared to the right side.  Sensation to light touch was intact, and dorsalis pedal pulse was palpable.  ROM on dorsiflexion was 0 to 15 degrees, and plantar flexion was 0 to 45 degrees.  Pain was present only on dorsiflexion.  Repetitive use testing did not reveal different results.  The left ankle was stable, there was no evidence of abnormal weight bearing or abnormal alignment of the calcaneus, and the Veteran walked with a normal gait.  X-rays revealed moderate degenerative joint disease.  The examiner noted the Veteran would have significant difficulty with any activity that entailed prolonged standing or walking, but the Veteran should not have a problem doing sedentary work.

The objective findings on clinical examination show the Veteran's left ankle continued to more nearly approximate the assigned 20 percent rating.  The examination revealed that, compared to the 2004 examination, dorsiflexion, at 0 to 15 degrees, had improved significantly to more than half the normal of 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Since the evidence did not establish the criteria for a higher evaluation, the Board remanded the claim in October 2010 to afford the Veteran another examination.  However, the Veteran did not report for the VA examination scheduled in November 2010.  In September 2011, the representative argued that the notice to the Veteran that an examination would be scheduled, the request to the VA medical facility to schedule the examination, and the medical facility notice to the Veteran of the scheduled date, all occurred on the same day in October 2010, and the Veteran was not notified of the examination in a timely manner.  The Board finds no evidence in the record to support this assertion.  

The notice letter is not of record, but the report from the VA medical facility note the Veteran's correct address and that he failed to report for the scheduled examination.  The August 2011 SSOC informed the Veteran of his failure to report and invited him to request that the examination be rescheduled.  There is no record in the claims folder of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled November 2010 VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2011).  For the reasons set forth above, the Board finds that the Veteran's claim for an increased rating for a left ankle disorder lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the Veteran's failure to report for the VA examination scheduled in November 2010 is without good cause, the veteran's claim for an increased rating for left ankle disorder must be denied.  38 C.F.R. § 3.655.


ORDER

An evaluation in excess of 20 percent for a left ankle disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


